Citation Nr: 1435235	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for hepatitis C.

The Veteran testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diagnosed hepatitis C is the result of military service.  Specifically, he contends that as a medical assistant during service, he poked himself with needles on a number of occasions while giving injections or doing sutures.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted that the claimant used intravenous drugs on one occasion, nasal cocaine on three to four occasions and had several sexual partners prior to his current marriage of approximately 25 years.  The examiner determined that he could not resolve the issue of whether hepatitis C was related to military service without resort to mere speculation. 

When an examiner who is asked to render an etiology opinion determines that he or she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase "without resort to mere speculation as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8.  In this case, it is not clear from the record why such a nexus opinion would be speculative.

Given the foregoing, the Board finds that an additional examination and opinion are warranted to determine whether the Veteran's hepatitis C is related to military service.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for an additional VA examination, by a different examiner, to determine the etiology of Veteran's hepatitis C.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner is to identify all pre-service, in-service and post- service risk factors for hepatitis C.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its onset in service or is otherwise related to military service.

The examiner must provide a rationale for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.
 
2. If the benefit sought on appeal remains denied issue, a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



